Title: From James Madison to G. F. H. Crockett, 6 November 1823
From: Madison, James
To: Crockett, G. F. H.


        
          Sir
          Novr. 6. 1823
        
        I recd. your letter of Sepr. 24. some days ago. The printed address it refers to has but just come to hand. The subject which has employed your thoughts is one on which enlightened opinions are as yet much at variance. Nothing will probably reconcile them; but actual & fair experiments: and no where can such be made with less prejudice or less inconvenience than in the U.S. where the legislative power held by each confederated member can bring innovations to that test, with partial evil only if they fail, and a ready extention of them to the whole if found to be improvements. In this view, I shd. not regret a fair & full trial of the entire abolition of capital punishments, by any State willing to make it: tho’ I do not see the injustice of such punishments in one case at least. But it is not my purpose to enter into the important discussion nor do I know that I could furnish you with any new ideas or hints such as you ask, if there were time for the task. You seem to have consulted some of the sources where they were most likely to be found.
        I must ask the favor of you to make no public use of this letter; for wch. it is in no respect calculated. It is meant merely as a mark of the friendly respects & good wishes which I pray you to accept.
        
          J.M.
        
      